DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a logic unit in claim 13;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
After reviewing the specification, a logic unit is not defined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 23, Applicant recites “the designated flow direction provides maximum cooling” in line 2 of the claim. In paragraph [0003] it is mentioned that the flow of coolant is for the purpose of cooling the two juxtaposed components. Therefore, under the broadest reasonable interpretation meaning that the flow of coolant must cool the components. However, the specification makes no mention of maximum cooling and how this is achieved. Therefore, so long as the prior art meets the structural limitations, and flows as intended, then it would meet the claim. There is nothing in the originally filed claims, specification, or drawings to support the newly added limitation of claim 23. Thus, the newly added limitation is deemed to be NEW MATTER.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13, the claim limitation “a logic unit” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “a logic unit” invokes 112f by using the generic placeholder with the term “logic” which is a functional term, and since a logic unit is not defined in the specification the claim is indefinite as it is unclear what constitutes a logic unit in order to perform the function associated therewith in the claim.  
The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 18-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaura (US 2004/0137313).

Regarding claim 1, Jaura teaches a method for operating a system in which a coolant flows in a single designated direction during proper operation of the system (see at least paragraph [0020] which notes the controller controls flow direction of coolant, the Examiner notes that proper operation is being interpreted to be normal operation of Jaura), 
wherein the coolant flows past first and second juxtaposed components (18, Fig. 1, see paragraph [0020]) in succession, the first and second juxtaposed components being within a cooling circuit of the system (see Fig. 1 which shows elements 18 being within the cooling circuit indicated by the arrows of the coolant flow path, the first and second components can be chosen and two of the elements 18 based on which are warmest and coolest per paragraph [0010], based on the orientation of elements 18, the selected warmest and coolest would be juxtaposed based on how elements 18 are positioned relative to each other in Fig. 1), 
the method comprising the following steps:
(a) ascertaining a first temperature of the first component (see paragraph [0010] which notes adjusting flow direction based on temperature difference between one of the cells 18 and another cell); 
(b) ascertaining a second temperature  of the second component (see paragraph [0010] which notes adjusting flow direction based on temperature difference between one of the cells 18 and another cell); 
(c) ascertaining a difference of the first and second temperatures (see paragraph [0010] which notes determining a temperature differential); 
(d) determining a determined flow direction of the coolant as a function of the difference (see Abstract which notes the controller reversing flow direction based on the differential temperature, further see claim 16 and 18).
The applicant is reminded that in a method claim the steps following and dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. According to a Patent Trial and Appeal Board decision mailed 04/28/2016 for application case 12/184,020. “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”.Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606–07 (Fed.Cir.2007). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. MPEP 2111.04 II.
In the instant case, the limitation: “when the determined flow direction determined in step (d) does not coincide with the designated flow direction, initiating safeguarding measures” is a contingent limitation and does not need to be performed by the claimed method. 

Regarding claim 3, Jaura teaches the method as claimed in claim 1, however, the limitation: “the initiating of safeguarding measures comprises at least one of the following steps: sending a fault signal; and/or at least reduced-power operation of at least one of the first and second juxtaposed components or shutting down at least one component” is a contingent limitation noted in the rejection of claim 1 and as the initiating safeguard measures do not need to be performed by the claimed method, the limitations of claim 3 also do not need to be taught as they are related to the initiating of safeguard measures. 

Regarding claim 18, Jaura teaches the method as claimed in claim 1, however, the limitation: “the initiating of safeguarding measures comprises: sending a fault signal” is a contingent limitation noted in the rejection of claim 1 and as the initiating safeguard measures do not need to be performed by the claimed method, the limitations of claim 18 also do not need to be taught as they are related to the initiating of safeguard measures.

Regarding claim 19, Jaura teaches the method as claimed in claim 1, however, the limitation: “the initiating of safeguarding measures comprises: reduced-power operation of at least one of the first and second juxtaposed components” is a contingent limitation noted in the rejection of claim 1 and as the initiating safeguard measures do not need to be performed by the claimed method, the limitations of claim 19 also do not need to be taught as they are related to the initiating of safeguard measures.

Regarding claim 20, Jaura teaches the method as claimed in claim 1, however, the limitation: “the initiating of safeguarding measures comprises: sending a fault signal; and at least reduced-power operation of at least one of the first and second juxtaposed components” is a contingent limitation noted in the rejection of claim 1 and as the initiating safeguard measures do not need to be performed by the claimed method, the limitations of claim 20 also do not need to be taught as they are related to the initiating of safeguard measures.

Regarding claim 21, Jaura teaches the method as claimed in claim 1, however, the limitation: “the initiating of safeguarding measures comprises: sending a fault signal; and shutting down at least one component” is a contingent limitation noted in the rejection of claim 1 and as the initiating safeguard measures do not need to be performed by the claimed method, the limitations of claim 21 also do not need to be taught as they are related to the initiating of safeguard measures.

Regarding claim 22, Jaura teaches the method as claimed in claim 1, however, the limitation: “the initiating of safeguarding measures comprises: shutting down at least one component” is a contingent limitation noted in the rejection of claim 1 and as the initiating safeguard measures do not need to be performed by the claimed method, the limitations of claim 22 also do not need to be taught as they are related to the initiating of safeguard measures.

Regarding claim 23, Jaura teaches the method as claimed in claim 1, wherein the designated flow direction provides maximum cooling to the first and second juxtaposed components (see paragraph [0020] at least which notes cooling of the components 18, as the term “maximum cooling” is not defined the Examiner interprets any cooling toward the components to suffice the claim).

Allowable Subject Matter
Claims 11, 14-15, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance per claim 24: please see the office action mailed on 10/28/2020 for the reasons for allowance.
Regarding claims 11 and 14-15, the closest prior art of record is Jaura (US 2004/0137313).
The closest prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
“when the determined flow direction determined in step (d) does not coincide with the designated flow direction, initiating safeguarding measures”
While Jaura does teach the method of claim 1, claims 11 and 14-15 are apparatus claims which incorporate the entirety of the method claim of claim 1. The rejection of claim 1 establishes that the cited limitation regarding the safeguarding measures is a contingent limitation which is not required to be performed by the method. However, the fact that claims 11 and 14-15 are apparatus claims, the contingent limitation no longer applies and the apparatus must teach the limitation regardless of whether the condition is met (see MPEP 2111.04). Jaura does not teach “when the determined flow direction determined in step (d) does not coincide with the designated flow direction, initiating safeguarding measures” and the Examiner has determined that a combination would not be obvious to modify absent impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 4-8, 10, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the closest prior art of record is Jaura (US 2004/0137313). 
The closest prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious: the system has an operating frequency with the following additional steps: ascertaining the operating frequency of the system; and determining the flow direction of the coolant as a function of the ascertained operating frequency.
While Jaura the method of claim 1, there is no teaching regarding “ascertaining the operating frequency of the system; and determining the flow direction of the coolant as a function of the ascertained operating frequency” and in the Examiner opinion a combination to teach the limitations of claim 4 would not be obvious to modify without impermissible hindsight.
 
Claims 5-6 and 16 are objected to based on their dependency to claim 4.

Regarding claims 7-8, 10 and 17, please see the office action mailed on 10/28/2020 for the reasons for allowance.

Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 13, see the reasons for allowance for claims 11, 14-15 as the reasons are the same. 



Response to Arguments
Applicant's arguments filed 1/21/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763